
	
		I
		112th CONGRESS
		2d Session
		H. R. 4256
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2012
			Mr. Mulvaney (for
			 himself, Mr. Schweikert,
			 Mr. Jones,
			 Mr. Quayle,
			 Mrs. Myrick,
			 Mr. Coffman of Colorado,
			 Mr. Gardner,
			 Mr. Pence,
			 Mr. Graves of Missouri,
			 Mrs. Hartzler,
			 Mr. Ross of Arkansas,
			 Mr. Burton of Indiana,
			 Mr. Gowdy,
			 Mr. Wilson of South Carolina,
			 Mr. Campbell,
			 Mr. Latta,
			 Mr. Amodei,
			 Mr. Berg, Mr. Ribble, Mr.
			 Kelly, Mr. Harris,
			 Mr. Long, Mr. Carter, Mr.
			 Paul, Mr. Posey,
			 Mr. Flake, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To direct the Attorney General to revise certain rules
		  under titles II and III of the Americans with Disabilities Act of 1990 relating
		  to accessible means of entry to pools.
	
	
		1.Short titleThis Act may be cited as the Pool
			 Safety and Accessibility for Everyone (Pool SAFE) Act.
		2.FindingsCongress finds the following:
			(1)One of the purposes of the Americans with
			 Disabilities Act of 1990 is to provide a clear and comprehensive
			 national mandate for the elimination of discrimination against individuals with
			 disabilities.
			(2)The Nation's proper goals regarding
			 individuals with disabilities are to ensure equality of opportunity and full
			 participation for such individuals.
			(3)The Department of Justice’s revised
			 regulations for titles II and III of the Americans with Disabilities Act of
			 1990 recognize that places of public accommodation should provide access to
			 their amenities to individuals with disabilities.
			(4)It is important
			 for places of public accommodation to provide access to their amenities,
			 including pools, to individuals with disabilities.
			(5)Places of public
			 accommodation should provide access to their amenities, including pools, in a
			 reasonable, efficient, and expedient manner that accounts for the interests of
			 individuals with disabilities and also considers other legitimate concerns,
			 such as safety and feasibility.
			(6)As they relate to the accessibility of
			 pools at places of public accommodation, the current revised regulations for
			 titles II and III of the Americans with Disabilities Act of 1990 do not
			 reasonably or adequately balance the access needs of individuals with
			 disabilities with other legitimate, and sometimes competing, safety and
			 feasibility concerns.
			3.Revision of
			 rules
			(a)Extension of
			 compliance deadline
				(1)In
			 generalNo suit may be brought for a violation of the revised
			 regulations for titles II and III of the Americans with Disabilities Act of
			 1990 regarding the requirements for places of public accommodation and
			 commercial facilities to provide an accessible means of entry to pools (28 CFR
			 36.101 et seq.) that occurred on or after March 15, 2012, and before the date
			 that is one year after the date of enactment of this Act, nor may the Attorney
			 General investigate, or initiate a compliance review of such an alleged
			 violation.
				(2)Pending
			 proceedings dismissedBeginning on the date of enactment of this
			 Act, any suit against a place of public accommodation or commercial facility
			 for a violation described in paragraph (1) brought on or after March 15, 2012,
			 and before the date of enactment of this Act shall be dismissed.
				(b)Revision of
			 rulesNot later than 60 days
			 after the date of enactment of this Act, the Attorney General shall revise
			 section 36.304 of title 28, Code of Federal Regulations, and any other
			 appropriate rules in part 36 of such title to provide that—
				(1)a place of public accommodation or a
			 commercial facility that has a pool and uses a portable pool lift on request
			 shall be in compliance with the requirement under such rules to provide an
			 accessible means of entry to such pool, even if installation of a permanent
			 lift is readily achievable; and
				(2)a
			 place of public accommodation or a commercial facility that has more than one
			 pool and uses one portable pool lift on request for all such pools shall be in
			 compliance with the requirement under such rules to provide an accessible means
			 of entry to each such pool.
				(c)Pool
			 definedThe term
			 pool means a swimming pool, wading pool, sauna, steam room, spa,
			 wave pool, lazy river, sand bottom pool, other water amusement, or any other
			 man-made body of water to which part 36 of title 28, Code of Federal
			 Regulations, requires places of public accommodation and commercial facilities
			 to provide an accessible means of entry.
			
